Citation Nr: 0633971	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disability, other than PTSD. 

4.  Entitlement to service connection for hepatitis B and 
hepatitis C.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1965 to 
August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.

The issue of a psychiatric disability, other than PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss, but the medical 
evidence fails to show that it was either caused by, or began 
during, his military service.

2.  The medical evidence fails to support a diagnosis of 
PTSD.

3.  The medical opinion of record fails to demonstrate that 
the veteran contracted either hepatitis B or hepatitis C 
during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).

3.  The criteria for service connection for either hepatitis 
B or hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Bilateral hearing loss

The veteran contends that he has bilateral hearing loss which 
was the result of either military noise exposure or a case of 
gonorrhea during service.

Service medical records fail to show any evidence of hearing 
loss while the veteran was in service; and on the veteran's 
separation physical, an audiogram failed to show decibel loss 
at any frequency.

Treatment records confirm that the veteran presently has 
hearing loss.  For example, a the March 2001 record indicates 
that the veteran was diagnosed with moderate to severe and 
with moderate to profound sensorineural hearing loss in his 
left and right ears respectively, with very poor word 
recognition.  

In April 2002, the veteran underwent a VA examination which 
again confirmed that he has bilateral hearing loss, and which 
indicated that he had both military noise exposure and 
significant post-service noise exposure while working in 
construction.  However, the examiner failed to express an 
opinion as to the etiology of the veteran's hearing loss.  In 
April 2003, a VA examiner opined that the most likely 
etiology for the veteran's hearing loss and tinnitus was his 
civilian noise exposure as a construction worker.  The 
veteran underwent a second VA examination in November 2003 at 
which the examiner indicated that the while noise exposure is 
the most likely cause of tinnitus and hearing loss, the 
veteran's 20 year history of noise exposure in his civilian 
occupation as a construction worker was much more likely to 
have caused his current hearing loss and tinnitus than was 
the two years he spent in the military, particularly in light 
of the fact that the veteran's separation physical showed 
hearing within normal limits.  The examiner also indicated 
that it was not likely that any gonorrhea or other infection 
in Vietnam was a precipitating factor in causing the 
veteran's hearing loss. 

The medical evidence demonstrates that the veteran's hearing 
loss was caused by post-service noise exposure.  As such, the 
criteria for service connection for bilateral hearing loss 
have not been met, and the veteran's claim is therefore 
denied. 

PTSD

The veteran maintains that he developed PTSD as a result of 
his experiences in the Republic of Vietnam which he asserts 
included running over civilians in his military truck and 
finding a dead Vietnamese civilian in his truck.

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

While the veteran clearly served in Vietnam, there is some 
medical debate as to whether he currently has PTSD.  There is 
little doubt that the veteran is psychiatrically disabled, as 
he has a history of psychiatric illness dating back to at 
least 1971, and he has been diagnosed with bipolar disorder, 
schizophrenia, major depressive disorder, and alcohol 
dependence at various times since 1971.  

In 1995, a private doctor indicated that the veteran appeared 
to be suffering from PTSD based on his Vietnam experiences, 
and diagnosed the veteran with PTSD, a paranoid personality, 
and chronic alcoholism in the summary section of his opinion.  
However, the veteran's claims file is void of any additional 
medical opinions which support the diagnosis of PTSD.  

VA treatment records fail to provide a diagnosis of PTSD, as 
they categorize the veteran's psychiatric condition as 
bipolar disorder, schizophrenia, or major depressive 
disorder.  For example, a treatment record from a VA mental 
Health Clinic in December 2001 made no mention of PTSD while 
diagnosing the veteran with alcohol dependence and major 
depressive disorder.  

In April 2003, the veteran underwent a VA examination at 
which the examiner noted the veteran's history of psychiatric 
instability and his complaints from Vietnam; however, the 
examiner failed to mention PTSD.  At a second VA examination 
in August 2004, the examiner acknowledged the veteran's 
reported Vietnam experiences, but concluded that the veteran 
did not have enough symptoms to warrant a diagnosis of PTSD.  
The examiner renewed his opinion in December 2005, after 
reviewing the veteran's claims file.

Thus, the greater weight of the evidence is against the 
conclusion the veteran actually has PTSD.  Additionally, even 
if the veteran had a confirmed diagnosis of PTSD, his claim 
would still fail, as research has been unable to corroborate 
any of his reported in-service stressors.  While the veteran 
has suggested several possible stressors, a response from the 
Center for Unit Records Research (CURR) indicated that 
efforts to confirm any of the veteran's reported stressors 
were unsuccessful, noting that corroborating either that the 
veteran ran over civilians in his truck, or that he found 
dead Vietnamese in his truck was not possible.  Accordingly, 
a basis upon which to establish service connection for PTSD 
has not been presented.  


Hepatitis

The veteran contends that he contracted hepatitis B and 
hepatitis C while serving in the Republic of Vietnam.  
However, the medical evidence of record fails to support his 
contention, as it shows no signs of either illness being 
present during service, at the time of discharge from 
service, or for many years after discharge from service.  
Indeed, service medical records fail to show any hepatitis 
and the veteran denied any jaundice on his personal medical 
history survey.  

Following service, hematology tests were all within normal 
limits in 1972, and the veteran was not diagnosed with 
hepatitis until 2001, more than three decades after he was 
discharged from service.  The veteran indicated that he was 
exposed to a lot of blood while in Vietnam where he was 
tasked with moving bodies.  However, the veteran has had 
several other risk factors outside of his time in service, 
such as a tattoo on his arm, repeated slashing of his wrists 
trying to commit suicide, and surgery in 1987 to insert a pin 
into his fractured leg.  Additionally, while the veteran 
denied cocaine use when he tested positive for hepatitis, a 
medical record from 1984 indicates that the veteran had taken 
cocaine.  In any event, there is no competent evidence 
linking the veteran's hepatitis to service.  Therefore, the 
veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2004.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
service medical records and service personnel records.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file). 
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
Furthermore, CURR was contacted in an effort to verify the 
veteran's reported stressors, but CURR informed VA that no 
confirmation was possible.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.

Service connection for either hepatitis B or hepatitis C is 
denied.


REMAND

The veteran contends that he developed a psychiatric 
condition while serving in Vietnam and that his disability 
has continued to the present time.  Since service, the 
veteran has been treated for and diagnosed with, among other 
things, bipolar disorder, schizophrenia, and major depressive 
disorder. 

The veteran's claims file contains several records from what 
appears to be inpatient psychiatric treatment in July 1966 
while the veteran was stationed in Vietnam.  In these 
records, it indicates that the veteran was given Thorazine.  
However, it appears that the hospitalization records may be 
incomplete.

Additionally, the veteran's claim was previously remanded by 
the Board in August 2004 with the request that an examiner:

Comment on the significance of the veteran's in-
service behavioral problems as well as the post-
service diagnoses that include variously 
diagnosed psychiatric disorders. The examiner 
should provide [an] opinion as to whether it is 
at least as likely as not (that is, a probability 
of 50 percent or better) that any current 
psychiatric disability was incurred during his 
military service.

In an apparent attempt as a response, the examiner indicated: 
"It appears to be that there has not been service connected 
related to his experiences or when he was serving in full 
duty and inactive duty."

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  As the examiner's comment is 
incomprehensible, another remand is now required.  38 C.F.R. 
§ 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Seek any additional treatment records 
from the veteran's hospitalization in 
Vietnam in from July 1, 1966 to July 4, 
1966.

2.  Following the above requested 
development, the veteran's claims file 
should be returned to the examiner who 
provided the August 2004 psychiatric 
examination, or if he is not available to 
another qualified examiner, and ask him to 
comment on the significance of the 
veteran's in-service behavioral problems 
as well as the post-service diagnoses that 
include variously diagnosed psychiatric 
disorders.  The examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any current 
psychiatric disability began during the 
veteran's military service.  In reaching 
his opinion, the examiner should discuss 
the relevance, if any, of the veteran's 
hospitalization in 1966 when he was given 
Thorazine.

3.  When the development requested has 
been completed, and any additional 
development accomplished as may then be 
indicated, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


